iiith
N@VEMBER ida 2915

in the Uitice of the £lerlc of Conrt
WA Sta€e Court of Ap§)eals, Hivision lii

lN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DIVISION THREE
STATE OF WASHINGTON, ) No. 34846-6-111
Respondent, §
y. § UNPUBLISHED OPINION
DUSTIN HAWK CHAN£BERS, §
Appellant. §

LAWRENCE~BERREY, J. _ Dustin H. Charnbers appeais his conviction for failure
to register as a sex offender. We affirm. `
BACKGROUND
The State set forth the following allegations in the amended inforlnation:

On or between February 9, 2016 and March 15, 2016 in the County of
Oi195 P.3d
98 (2008). l

An alternative means crime is one in which the proscribed criminal conduct can be
proved in various ways Sta)fe v. Peterson, 168 Wn.2d 763, 769, 230 _P.3d 588 (20l0).
“‘ [D]efinition statutes do not create additional alternative means of committing an
offense.ljj Id. at 770 (quoting Sta.te v. Linehan, l47 Wn.Zd 638, 646, 56 P.3d 542
(2002)).

ln Peterson, our Suprerne Court held that failure to register is not an alternative
means crime ]d. at 771. Peterson noted, “[l]t is not necessary to draw a distinction
between alternatives and definitions of alternatives where the crime at issue is not an
alternative means crime at all.” n ]a’. Accordingly, the various definitions by which a
“iId.

llere, in the event the State requests appellate costs, we defer the issue to our

commissioner Because the trial court found that Mr. Chambers was indigent for

purposes of appeal, that finding continues unless the commissioner finds by a

N@. santee-in
Srate v, Chnmbers
preponderance of the evidence that Mr. Chambers’s financial circumstances have
significantly improved.
Aft`irmed.
A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

 

RCW 2.06.040.
g m \_._:¢"“"?.F-r-'